DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-8 and 16-17 are allowed.
Claims 9-15 and 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the prior office action.
Response to Arguments
	Interpretation of claim limitations under 35 U.S.C. §112(f) is withdrawn in light of the amendments to the claims.
	Rejection of claims 9-15 under 35 U.S.C. §101 is withdrawn in light of the amendments to the claims. 
	Rejections under 35 U.S.C. §112(b) with respect to 4-6 and 8 are withdrawn in light of the amendments to the claims. 
	With respect to rejection of claim 9 (and dependent claims thereof), Applicant has failed to fully resolve the issues of antecedent basis for the term “the interventional device.” Lines 8-9 of amended claim 9 still recite “track a 3D position, orientation and shape of the interventional device during the procedure” where the claims lack proper antecedent basis for “the interventional device.”
	Applicant’s arguments with respect to prior art rejections of all pending claims, filed 11/13/2021, have been fully considered and are persuasive. While Glossop teaches that the interventional device may comprise a variety of sensors, e.g. pressure sensors, there is no disclosure of the additional pressure, contact or proximity sensors being positioned along the 
Conclusion
This application is in condition for allowance except for the following formal matters: 
a complete response to the rejection of claim 9 as laid out in the previous Office Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793